DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-08-29 has been entered.  The status of the claims is as follows:
Claims 1-21 remain pending in the application.
Claims 1, 8, and 15 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10, 13, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., "Multi-Label Classification via Feature-aware Implicit Label Space Encoding," Proceedings of the 31st International Conference on Machine Learning, Beijing, China, 2014 (hereinafter “Lin”) (previously cited) in view of Niculescu-Mizil et al, (US 2016/0328466, hereinafter “Niculescu-Mizil”) (previously cited), and further in view of Bhatia et al. (“Locally Non-linear Embeddings for Extreme Multi-label Learning”; hereinafter “Bhatia”).
Regarding claim 1, Lin discloses A method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network for multi-label prediction, (Lin, pg. 8, Col. 1, ¶ 1, “All algorithms are conducted with Matlab on a server [corresponds to claimed “computing device” with “a communication platform connected to a network”] with an Intel Xeon E5620 CPU [corresponds to claimed “processor”] and 24G RAM [corresponds to claimed ”storage”]
the method comprising: filtering out, from labels extracted from training data, duplicate labels […](Lin, § 3.1, first and second paragraphs)


    PNG
    media_image1.png
    138
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    715
    media_image2.png
    Greyscale

[Lin discloses a K-dimensional label vector for each training instance, where each element of the label vector is a 1 or a 0. Each entry of the label vector is associated with a certain class, and the value of the entry indicates whether the training instance has been labeled as belonging to that certain class.]
(Lin, § 3.1, second paragraph)

    PNG
    media_image3.png
    245
    720
    media_image3.png
    Greyscale

[Further, the ith dimension of the label vector corresponds to the ith class. Thus, each of i classes (labels) in the label space is only associated with one entry in the label vector, no matter how many different training instances are labeled with that particular class, or how many times a particular training instance is associated with that particular class.  When the label space is being generated, particular class labels may reappear in multiple training instances or may appear multiple times in a single training instance, but the particular class label is only given a single binary-valued entry in the label vector, thus “filtering out duplicate labels” as recited in the claim.]

generating a label space from an initial label space having a dimension representing features and an initial dimension representing labels [by separately training the label space based on each of the plurality of clusters to reduce the initial dimension representing labels], wherein the generated label space maintains the dimension representing features yet has labels having a lower dimension as compared with the initial dimension representing labels [with the least relevant labels being filtered out];  (Lin, § 3.1 ¶¶ 1 and 2

    PNG
    media_image1.png
    138
    711
    media_image1.png
    Greyscale

[A mapping [capital “fancy” F] (corresponds to claimed “initial label space”) is learned to map X (an F-dimensional feature vector corresponding to claimed “a dimension representing features”) to Y (a K-dimensional label vector, corresponding to the claimed “and an initial dimension representing labels”) in order to predict label vectors based on features:] 

    PNG
    media_image4.png
    108
    722
    media_image4.png
    Greyscale


[Lin then discloses encoding the initial K-dimensional label vector into a low-dimensional code vector in a latent space C with dimension L, where L is much less than K:]

    PNG
    media_image5.png
    115
    714
    media_image5.png
    Greyscale


[Finally, Lin learns a mapping [capital “fancy” H] (corresponds to claimed “generating a label space, wherein the label space is dimensionally reduced…)] that relates the original features X (still represented by a real-valued vector of dimension F) to the reduced label vector space C (which, as discussed above, has a dimensionality L that is much less than the initial label dimensionality K):]

    PNG
    media_image6.png
    154
    722
    media_image6.png
    Greyscale

	
[In short, the method of Lin starts from a label space of dimensions (F x K) and generates a reduced label space of dimension (F x L), where F (the dimensionality of the feature vector) is unchanged, but the dimensionality of the label vector is reduced from K to L.]

receiving a data point from a user; generating a first feature vector from the data point; (Lin, pg. 4, Col. 2, “Algorithm 1”, [Input includes a training set feature matrix Xtr and a test set training matrix Xts, each feature matrix composed of feature vectors for data points.]

projecting the first feature vector to the label space; (Lin, pg. 3, Col. 2, § 3.2.2, “Considering a linear projection r for the feature space and a dimension c of the latent space, i.e. a column of C, the correlation between features and c, i.e. rho(X,c), can be defined as follows: [equation 8]” [The feature vectors in X are projected on to the “Low-dimensional Latent Space” of Fig. 1, which corresponds to the claimed “label space”]

determining a first set of labels associated with the first feature vector from the label space; (Lin, Pg. 3, § 3.2, ¶ 1, “As mentioned previously, FaIE makes no assumptions concerning the encoding process P, and it directly learns a code matrix CNxL consisting of code vectors and a linear decoding matrix DL x K by decomposing the tagging matrix YNxK as the product of both, i.e. Y ~ CD. [The code vectors in low-dimensional latent space C represent low-dimensional labels for the data points]

converting the first set of labels to a second set of labels, of the initial label space; (Ibid. and Fig. 1, the decoding matrix D converts low-dimensional code vectors in C into vectors in the higher dimensional Original Label Space)

and providing the second set of labels to the user. (Lin, pg. 4, Col. 2, “Algorithm 1” “Output: Predicted tagging matrix Yts of test set” and line 7 “Yts = round(CtsD)” [The output Yts is the matrix of labels in the higher-dimensional Original Label Space for the data points in the feature matrix Xts])


While Lin as cited above discloses filtering out, from labels extracted from training data, duplicate labels, […] Lin does not explicitly disclose also filtering out […] least relevant labels 
-or-
 […] with the least relevant labels being filtered out.

	Niculescu-Mizil teaches filtering out, from labels extracted from training data […] least relevant labels. (Niculescu-Mizil ¶ [0023] “In an embodiment of the present principles, one or more label filters are applied to the original set of labels, prior to the use of the multi-label classifier. These label filters eliminate from consideration labels in a label set that are unlikely to be relevant (corresponds to claimed “filtering out, from labels extracted from training data […] least relevant labels”).”
-and-
with the least relevant labels being filtered out. (Ibid.)

	Niculescu-Mizil is analogous art, as it is in the field of multi-label classification
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the removal of irrelevant labels as taught by Niculescu-Mizil to either the training data or the original label space of Lin, the benefit being that “[…] label filters can reduce the prediction times of multi-label classifiers by orders of magnitude without significantly impacting the performance of the multi-label classifiers”, as recited by Niculescu-Mizil at ¶ [0022].

However, the combination of Lin and Niculescu-Mizil does not teach clustering the filtered training data into a plurality of clusters; generating a label space from an initial label space having a dimension representing features and an initial dimension representing labels by separately training the label space based on each of the plurality of clusters to reduce the initial dimension representing labels

Bhatia teaches clustering the filtered training data into a plurality of clusters (Bhatia, Page 2 Penultimate Paragraph, discloses:  “However, kNN classifiers are known to be slow at prediction. X1 therefore clusters the training data into C clusters, learns a separate embedding per cluster and performs kNN classification within the test point’s cluster alone.”)
generating a label space from an initial label space having a dimension representing features and an initial dimension representing labels by separately training the label space based on each of the plurality of clusters to reduce the initial dimension representing labels (Bhatia, Paragraph spanning Pages 1-2, discloses:  “Embedding based approaches make training and prediction tractable by reducing the effective number of labels. Given a set of n training points {(xi, yi)ni=1} with d-dimensional feature vectors xi ∈ Rd and L-dimensional label vectors yi ∈ {0, 1}L, state-of-the-art embedding approaches project the label vectors onto a lower                         
                            
                                
                                    L
                                
                                ^
                            
                        
                    -dimensional linear subspace as zi = Uyi, based on a low-rank assumption.”  Here, Bhatia discloses a dimension representing features (“d”) and an initial dimension representing labels (“L”), as well as reducing the dimension representing labels from “L” to “                        
                            
                                
                                    L
                                
                                ^
                            
                        
                    ”.  Bhatia discloses that previous methods of doing this are inefficient on Page 2 Para 3:  “Embedding approaches also have some limitations. They are slow at training and prediction even for a small embedding dimension                         
                            
                                
                                    L
                                
                                ^
                            
                        
                    .”  Thus, Bhatia proposes accomplishing this by using k-Nearest-Neighbor on Page 2 Para 5:  “This paper develops the X1 algorithm which extends embedding methods in multiple ways to address these limitations. First, instead of projecting onto a linear low-rank subspace, X1 learns embeddings which non-linearly capture label correlations by preserving the pairwise distances between only the closest (rather than all) label vectors, i. e. d(zi, zj) ≈ d(yi, yj) if i ∈ kNN(j) where d is a distance metric.”  Then, Bhatia discloses that this is accomplished by separately training the label space based on each of the plurality of clusters in Page 2 Para 7:  “However, kNN classifiers are known to be slow at prediction. X1 therefore clusters the training data into C clusters, learns a separate embedding per cluster and performs kNN classification within the test point’s cluster alone.”  Here, Bhatia discloses “learns a separate embedding per cluster” and is thus separately training the label space.)

Bhatia is analogous art, as it is in the field of multi-label classification.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the kNN with clustering as taught by Bhatia to the lower dimension label space generation of Lin, the benefit of kNN being improvements in both efficiency and accuracy: “The superiority of X1’s proposed embeddings over traditional low-rank embeddings can be determined in two ways. First, as can be seen in Figure 1, the relative approximation error in learning X1’s embeddings is significantly smaller as compared to the low-rank approximation error. Second, X1 can improve over state-of-the-art embedding methods’ prediction accuracy by as much as 35% (absolute) on the challenging WikiLSHTC data set,” as recited by Bhatia Page 2 Para 3-5, and the benefit of using clustering for the kNN is further improvements in efficiency:  “This reduces X1’s prediction costs…for determining the cluster membership of the test point, embedding it and then performing kNN classification respectively, where NC is the number of points in the cluster to which the test point was assigned. X1 can therefore be more than two orders of magnitude faster at prediction
than LEML and other embedding methods on the WikiLSHTC data set,” as recited by Bhatia Page 2 Para 7.


Claims 8 and 15 recite similar limitations as claim 1, and are rejected under the same rationale as claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  Further, Lin discloses wherein generating the label space further comprises: obtaining a plurality of data samples from at least a knowledge base; (Lin, pg. 6, § 4.1 and Table 1, “To validate the proposed FaIE, we download three benchmark datasets in different domains with relatively large vocabularies from Mulan (Tsoumakas et al., 2011) for experiments, i.e. delicious, CAL500, and mediamill.) [Table 1 gives the domain, number of data points, number of labels, and number of features for each dataset]  

generating a plurality of feature vectors respectively associated with the plurality of data samples; (Lin, pg. 3, § 3.1 ¶ 1, “Given a set of N training instances [corresponds to claimed “plurality of data samples”] with corresponding labels {(xi, yi(}i=1 to N, where xi is an element of X which is a subset of RF and yi is an element of Y which is a subset of {0,1}K are respectively the F-dimensional feature vector and K-dimensional label vector of the ith instance, multilabel classification is to learn the mapping F : X -> Y for predicting the label vector of any unseen instance based on its features, as illustrated in Fig. 1.) 

extracting one or more labels associated with the plurality of feature vectors; (Ibid., [The matrix Y is made up of the plurality of label vectors associated with the plurality of feature vectors]) 

generating a first label matrix based on the plurality of feature vectors and the one or more labels (Ibid., “where xi is an element of X which is a subset of RF and yi is an element of Y which is a subset of {0,1}K are respectively the F-dimensional feature vector and K-dimensional label vector of the ith instance” [The “Original Label Space” matrix Y (corresponds to claimed “first label matrix”) is made up of K-dimensional label vectors for the plurality of data instances, where each element of each label vector is a 0 or a 1.]

transforming the first label matrix to a second label matrix; (Lin, Fig. 1, the encoding process converts from the Original Label Space (“first label matrix”) to the Low-dimensional Latent Space (corresponds to claimed “second label matrix”); Lin, Pg. 3, § 3.2, ¶ 1, “As mentioned previously, FaIE makes no assumptions concerning the encoding process P, and it directly learns a code matrix CNxL consisting of code vectors and a linear decoding matrix DL x K by decomposing the tagging matrix YNxK as the product of both, i.e. Y ~ CD. [The system converts the tagging matrix Y to the low-dimensional space C and also learns the decoding matrix D which will later convert C back to Y.])

training one or more parameters associated with the second label matrix; (Lin, § 3.2.1, ¶ 1, “To improve the recoverability of the original label space, the difference between the tagging matrix Y and the recovered one using the code matrix C (corresponds to claimed “second label matrix”) and the decoding matrix D, denoted as Epsilon(Y,C,D), is expected to be minimized. [equation 3]) [Epsilon is the measure of the difference between the original high-dimensional label space Y and the lower-dimensional latent space C obtained when using a particular decoding matrix D.  The optimal form of D is found (i.e. “trained”) using equation 4 to minimize the difference Epsilon.  Both equations 3 and 4 depend on (i.e. are “associated with”) the lower-order matrix C.]

and generating the label space based on the second label matrix and the trained one or more parameters (Lin, pg. 1, Fig. 1, [The decoding step converts from the lower-dimensional space to the higher-dimensional space, using the decoding matrix D.  As described earlier, the optimal decoding matrix D is based on the lower-dimensionality latent space C])

Claims 9 and 16 recite similar limitations as claim 2 and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 3, the combination of references as applied to claim 2 above discloses [t]he method of claim 2.  Further, Lin discloses wherein each element of the first label matrix indicates a relation as to whether one of the plurality of features vectors is annotated by one of the one or more labels (Lin, pg. 3, § 3.1 ¶ 1, “Given a set of N training instances  with corresponding labels {(xi, yi(}i=1 to N, where xi is an element of X which is a subset of RF and yi is an element of Y which is a subset of {0,1}K are respectively the F-dimensional feature vector and K-dimensional label vector of the ith instance.” ” [The “Original Label Space” matrix Y (corresponds to claimed “first label matrix”) is a “tagging matrix” made up of K-dimensional label vectors for the plurality of data instances, where each element of each label vector is a 0 or a 1.]

Claims 10 and 17 recite similar limitations as claim 3 and are rejected under the same rationale as applied to claim 3 above.

Regarding claim 6, the combination of references as applied to claim 2 above discloses [t]he method of claim 2.  Further, Lin discloses wherein the first feature vector is projected to the label space using the one or more parameters associated with the second label matrix. (Lin, Fig. 1 showing decoding from Low-dimensionality Latent Space C to Original Label Space Y [corresponds to claimed “label space”]; Lin, equation (4) shows the decoding matrix D derived from manipulations including the low-dimensionality latent space C [corresponds to second label matrix])

Claim 13 recites similar limitations as claim 6 and is rejected under the same rationale as applied to claim 6 above.


Claims 4, 11, 18, and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Lin, Niculescu-Mizil, and Bhatia in view of Pacharawongsakda et al., "A Comparative Study on Single and Dual Space Reduction in Multi-label Classification," Proceedings of KICSS '2013, pp. 473-484, 2013, hereinafter “Pacharawongsakda” (previously cited).

Regarding claim 4, the combination of references as applied to claim 2 above discloses [t]he method of claim 2.  
The above combination does not disclose wherein transforming the first label matrix to a second label matrix further comprises: performing dimensionality reduction on the first label matrix based on random projection wherein a first dimension of the first label matrix representing a number of labels is reduced to a pre-determined value in the second label matrix.
Pacharawongsakda teaches wherein transforming the first label matrix to a second label matrix further comprises: performing dimensionality reduction on the first label matrix based on random projection (Pacharawongsakda, p. 476, ¶ 2, to address a sparseness problem occurring in the label space, the Compressive Sensing technique can be used to encode (i.e. dimensionally reduce) the label space by creating a small number of linear random projections) 
wherein a first dimension of the first label matrix representing a number of labels is reduced to a pre-determined value in the second label matrix. (Pacharawongsakda, pg. 480, Algorithm 1, the inputs to the algorithm include a chosen dimensionality reduction method, as well as the desired reduced number of labels K to generate in the label subspace)
Pacharawongsakda is analogous art, as it is in the field of multi-label prediction using dimensionality reduction.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the random projection of Pacharawongsakda into the dimensionality reduction of Lin, the benefit being that reducing the number of dimensions improves efficiency, as cited by Pacharawongsakda  on pg. 476, ¶ 2, “to improve efficiency of multi-label classification, Hsu et al. [2] posed a sparseness problem that mostly occurred in the label space and then applied Compressive Sensing (CS) technique, widely used in the image processing field, to encode and decode the label space. In encoding step, the CS technique was used to create a small number of linear random projections”)

Claims 11 and 18 recite similar limitations as claim 4 and are rejected under the same rationale as applied to claim 4 above.

Regarding claim 21, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  
The above combination does not disclose further comprising: automatically tagging a document with the determined first set of labels; and providing the tagged document to the user.
Pacharawongsakda teaches further comprising: automatically tagging a document with the determined first set of labels; and providing the tagged document to the user. (Pacharawongsakda, pg. 480, Algorithm 1, the output of the algorithm is the predicted label matrix Ŷ for the test object Xt; Pacharawongsakda, pg. 474, § 2 “Definition of Multi-label Classification Task,”, lines 3-4, “Let D = {(x1, y1), (x2, y2), ..., (xN, yN)} is a set of N objects (e.g., documents, images, etc.) in a training dataset.; Pacharawongsakda, pg. 475, lines 4-7, “In general, two main phases are exploited in a multi-label classification problem: (1) model training phase and (2) classification phase. The goal of the model training phase is to build a classification model that can predict the label vector yt for a new object with the feature vector xt.” [The “objects” that may be labeled and output from the algorithm include documents, images, etc.]


Claims 5, 7, 12, 14, and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Lin, Niculescu-Mizil, and Bhatia in view of Qian et al., “Semi-Supervised Dimension Reduction for Multi-label Classification,” Proceedings of the Twenty-Fourth AAAI Conference on Artificial Intelligence (AAAI-10) (2010), hereinafter “Qian” (previously cited).

Regarding claim 5, the combination of references as applied to claim 2 above teaches [t]he method of claim 2.  
The above combination does not disclose wherein the one or more parameters associated with the second label matrix is trained by a least square regression model. 
Qian teaches wherein the one or more parameters associated with the second label matrix is trained by a least square regression model (Qian, pg. 571 "Learning Weight Matrix" section: The label matrix F is used to solve for (teach) the weight matrix W using a least squares problem in closed form.
Qian is analogous art, as it is in the field of multi-label prediction.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dimension reduction and parameter tuning of Lin with the least squares regression method of Qian, as it represents the use of the known mathematical method of least squares regression to achieve predictable results.

Claims 12 and 19 recite similar limitations as claim 5 and are rejected under the same rationale as applied to claim 5 above.

Regarding claim 7, the combination of references as applied to claim 1 above discloses [t]he method of claim 1.  
The above combination does not disclose wherein determining a first set of labels associated with the first feature vector from the label space further comprises: selecting a pre-determined number of candidates from the label space using k-nearest neighbor learning; computing an empirical distribution for each of the pre-determined number of candidates; and determining the first set of labels based on the computed empirical distributions 
Qian teaches wherein determining a first set of labels associated with the first feature vector from the label space further comprises: selecting a pre-determined number of candidates from the label space using k-nearest neighbor learning; (Qian, Pg. 571, "Label Inference" section:  The goal is to fill in the label matrix F based on the weight matrix W.  “Each predicted label vector of a data point is actually the weighted linear combination of its k nearest neighbors' label vectors”) 
computing an empirical distribution for each of the pre-determined number of candidates; (Qian, Pg. 571 "Learning Weight Matrix" section: the k nearest neighbor candidates are used to compute the optimal weight matrix W.  Each entry in the matrix W determines how strongly the corresponding label contributes to filling in missing neighboring values in the label matrix (i.e. the weight matrix describes an empirical distribution of the strength of each cell in the data point/label matrix.) 
and determining the first set of labels based on the computed empirical distributions (Qian, Pg. 571, "Label Inference" section: “labeled data points propagate their labels along the weighted edges of the kNN graph to their neighbors, until each data vector row in classification matrix F has its missing labels filled in.”)
It would have been obvious to one of ordinary skill in the art to incorporate the k-nearest neighbor comparison of Qian with the label inference of Lin, the benefit being that exploiting the correlations between multiple labels and locating the intrinsic geometric relations between data points provides useful information both for dimension reduction and label inference, as cited by Qian, pg. 570, Col. 1, lines 17-25, “This tells us that incorporating the correlations between multiple labels is the key for multi-label inference. In this work, we propose a general-purpose joint learning framework called SSDR-MC. We exploit reconstruction error as the criterion to measure how well a data point is represented by its nearest neighbors, which will lead us to locate the intrinsic geometric relations between data points, and provide helpful information for both dimension reduction and label inference.”

Claims 14 and 20 recite similar limitations as claim 7 and are rejected under the same rationale as applied to claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gong et al. (“A Multi-View Embedding Space for Modeling Internet Images, Tags, and Their Semantics”) discloses generating multiple tags for images, and clustering tags, as well as projecting features to the tag space
Sun et al. (“Efficient methods for multi-label classification”) discusses the use of clustering in multi-label classification
Yu et al. (“Multi-label classification by exploiting label correlations”) discusses the use of clustering in multi-label classification in order to exploit correlations between labels
Zhou et al. (“Compressed labeling on distilled labelsets for multi-label learning”) discloses applying random projections to multi label learning
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126